In a negligence action to recover damages for personal injuries, the defendants the City of New York and the Board of Education of the City of New York appeal from a judgment of the Supreme Court, Queens County (Lerner, J.), dated July 14, 1986, which, upon a jury verdict, is in favor of plaintiff and against them in the principal sum of $700,000.
Ordered that the judgment is reversed, on the law, and a new trial is granted of the plaintiff’s claims against the appellants, with costs to abide the event.
During the course of a jury trial conducted in respect to the plaintiff’s claim that the appellants undertook and subsequently breached a "special duty” to provide certain security measures for her safety in a school annex building, the appellants — by written requests to charge — requested that the jury be instructed with regard to the plaintiff’s reliance upon the appellants’ alleged assurances. The court, however, over the defense counsel’s objection, declined to charge the jury on the issue of reliance, instead instructing the jury, in pertinent part, as follows: "If you find that Mr. Richman, the principal of the defendant’s [sic] school, assured the plaintiff that the custodian would be on the floor where the plaintiff was situated at the time of the occurrence, and for whatever the reason he was not present, or was not capable of performing his custodial duties at that time, your verdict must be for the plaintiff[.] [T]he custodian’s absence or incapacity was the proximate cause of the assault upon the plaintiff”.
On appeal, the appellants argue, inter alia, that the court committed reversible error in declining to charge the jury with respect to the issue of the plaintiff’s reliance upon the alleged assurances made by them. We agree.
Recently, in Cuffy v City of New York (69 NY2d 255, 261, mot to amend remittitur dismissed 70 NY2d 667), the Court of Appeals emphasized the importance of the reliance element in *243a "special duty” case, by noting that "the injured party’s reliance is as critical in establishing the existence of a 'special relationship’ as is the municipality’s voluntary affirmative undertaking of a duty to act”. In light of the foregoing, the court’s denial of the appellants’ request to charge in respect to reliance precluded the jury from considering a key element of the plaintiffs cause of action (see, De Long v County of Erie, 60 NY2d 296, 306). We note, finally, that the court’s charge not only omitted all reference to the plaintiffs reliance upon the appellants’ alleged assurances, but also erroneously stated that a breach of those assurances for any reason was the proximate cause of the injuries sustained and entitled the plaintiff to recover as a matter of law. In light of the foregoing errors, the judgment must be reversed and a new trial granted.
While we fully share the concern of the dissenter for the plaintiff, and deplore the reprehensible assault to which she was subjected, we are nevertheless constrained by the directly applicable precedents of the Court of Appeals in respect to the issue of reliance (see, Cuffy v City of New York, supra; De Long v County of Erie, supra). Moreover, the dissenter’s contention that the jury manifested "no * * * confusion” during its deliberations is not an answer to the the appellants’ contention that the court erred in declining to charge the jury, as requested, with respect to reliance (see, De Long v County of Erie, supra, at 306).
We have reviewed the appellants’ remaining contentions and find them to be without merit. Rubin, Hooper and Sullivan, JJ., concur.